ORDER

PER CURIAM.
Ronmel Jenkins (Defendant) appeals the judgment entered on a jury verdict finding him guilty of first degree robbery in violation of Section 569.020 RSMo 1994. The trial court sentenced Defendant as a prior and persistent offender to a term of twenty-five years imprisonment. We have reviewed the briefs of the parties, the legal file and the record on direct appeal and find Defendant’s sole point on appeal to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The trial court’s judgment is affirmed in accordance with Rule 30.25(b).
In this consolidated matter Defendant also appeals the judgment denying his Rule 29.15 *556motion for posteonviction relief without an evidentiary hearing. We have reviewed the briefs of the parties, the legal file and the record on appeal and find Defendant’s claims to be without merit. The motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. An extended opinion would have no precedential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).
We have furnished the parties with a memorandum for their information only, setting forth the reasons for this order.